Citation Nr: 0910584	
Decision Date: 03/20/09    Archive Date: 03/26/09

DOCKET NO.  04-07 610A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for hyperlipidemia.

2.  Entitlement to service connection for peripheral vascular 
disorder to include as secondary to his service connected 
post traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

E. I. Velez, Counsel
INTRODUCTION

The appellant served on active duty from May 1967 to May 1969 
with service as a light weapons infantryman in the Republic 
of Vietnam.  This case comes before the Board of Veterans' 
Affairs (Board) on appeal form rating decisions rendered by 
the New York, New York, Regional Office (RO) of the 
Department of Veterans Affairs (VA).

In August 2006 the appellant testified in front of the 
undersigned Veterans Law Judge.  A transcript of the hearing 
has been associated with the claim file.  The Board notes 
that service connection for hypertension was granted in a 
rating decision of November 2008.  Therefore, this issue is 
no longer on appeal.


FINDINGS OF FACT

1.  Hyperlipidemia was not manifest during service and is not 
related to the appellant's active service.

2.  Peripheral vascular disease is attributable to service.

CONCLUSIONS OF LAW

1.  Hyperlipidemia was not incurred in or aggravated by 
wartime service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303 (2008).

2.  Peripheral vascular disease was incurred in service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2008), provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  To be consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) a VCAA notice 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; and (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide.

The Board notes that in Mayfield v. Nicholson, 444 F. 3d. 
1329 (2006), the Federal Circuit Court held that the VCAA 
notice must be provided prior to the initial decision or 
prior to readjudication, and such duty to notify cannot be 
satisfied by post-decisional communications.

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) the 
Court held that the VCAA notice requirements of 38 U.S.C.A. § 
5103A and 38 C.F.R. § 3.159(b) apply to all five elements of 
a service connection claim, including the degree of 
disability and the effective date of an award.  The timing 
requirement enunciated in Pelegrini v. Principi, 18 Vet. App. 
112 (2004), applies equally to all five elements of a service 
connection claim. Id.

The Board finds that the VA's duties under the VCAA and the 
implementing regulations have been fulfilled with respect to 
the appellant's claim.  In a VCAA letter of April 2004 the 
appellant was provided adequate notice as to the evidence 
needed to substantiate his claim.  He was informed of the 
evidence necessary to establish entitlement, what evidence 
was to be provided by the appellant and what evidence the VA 
would attempt to obtain on his behalf; it also in essence 
told him to provide relevant information which would include 
that in his possession.  See generally Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit held 
that any error by VA in providing the notice required by 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial, and that once an error is identified as to any 
of the notice elements the burden shifts to VA to demonstrate 
that the error was not prejudicial to the appellant.

The Federal Circuit held in Sanders that all VCAA notice 
errors are presumed prejudicial and require reversal unless 
VA can show that the error did not affect the essential 
fairness of the adjudication.  To do this, VA must show that 
the purpose of the notice was not frustrated, such as by 
demonstrating: (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or (3) that a benefit could not have been awarded 
as a matter of law.  In this case, while there may have been 
notice errors which may be presumed prejudicial, the Board 
finds that the essential fairness of the adjudication has not 
been affected and therefore any presumption of prejudice is 
rebutted.

In this case, the Board notes that notice as to the effective 
date and disability rating was not provided until November 
2008 after the RO's decision.  However, the Board notes that 
the appellant was provided notice and allowed the opportunity 
to submit additional evidence.  Furthermore, the Board notes 
that the claim is being denied; therefore, despite the timing 
error, there has been fundamental fairness.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim. 
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2007).  Service 
medical records, VA outpatient medical treatment records and 
private medical treatment records have been obtained.  The 
veteran was afforded VA examinations and the opportunity to 
testify at a Travel Board hearing.  The Board notes that at 
the Travel Board hearing of August 2006 the appellant 
testified he was receiving Social Security Administration 
(SSA) disability.  However, an April 2007 request for SSA 
records yielded a response from the SSA that they were unable 
to locate the records.  The appellant was informed of the SSA 
findings in a letter of April 2008 and was provided 60 days 
during which to submit any records he may have available.  
The Board finds that additional requests to obtain the SSA 
records are not needed as the appellant was aware that the 
records had not been located, and was provided an opportunity 
to obtain the records himself and submit them.  Therefore, 
the Board finds that the VA has satisfied its duties to 
notify and to assist the claimant in this case.  No further 
assistance to the appellant with the development of evidence 
is required.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 
3.159(d).

Peripheral Vascular Disorder

Initially, the Board notes that the veteran served during the 
Vietnam Era assigned to an infantry unit and awarded the 
Combat Infantryman's Badge.  Moreover, the appellant 
testified at the Travel Board hearing that he experienced 
pain and cramps in his left leg during combat.  Therefore, 
the Board finds that the provisions of 38 U.S.C.A. § 1154(b) 
are for application.  Thus, the Board accepts the appellant's 
account of experiencing pain and cramps in his leg during 
combat.

Compensation may be awarded for disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110 (West 2002).  Service connection basically 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein. 38 C.F.R. § 
3.303 (2008).  Service connection for a chronic disease such 
as cardiovascular diseases, which included peripheral 
vascular disease, may be granted if manifest to a compensable 
degree within one year of separation from service. See 38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  
Service connection may be granted for any disease diagnosed 
after discharge, when all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2008).

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b) (2008).

Except as provided in 38 C.F.R. § 3.300(c), disability which 
is proximately due to or the result of a service-connected 
disease or injury shall be service connected. 38 C.F.R. § 
3.310.  This includes any increase in disability 
(aggravation).  The Court has also held that service 
connection can be granted for disability that is aggravated 
by a service-connected disability and that compensation can 
be paid for any additional impairment resulting from the 
service-connected disease or injury.  Allen v. Brown, 7 Vet. 
App. 439 (1995).  When aggravation of a veteran's non- 
service-connected condition is proximately due to or the 
result of a service-connected condition, such veteran shall 
be compensated for the degree of disability over and above 
the degree of disability existing prior to the aggravation.  
Allen, supra. Thus, in this case, in order to warrant service 
connection for peripheral vascular disease on a secondary 
basis, the evidence must show that it was caused or 
aggravated by a service-connected disease or injury.

The Board notes that 38 C.F.R. § 3.310 was amended on 
September 7, 2006.  The amendment is to be applied 
prospectively, it is not for application in the present 
claim.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990). 

Service medical records are completely silent for any 
complaints of or treatment for peripheral vascular disease.  
However, we do accept that he experienced leg pain and cramps 
during combat.  A separation physical of May 1969 shows that 
the appellant's vascular system and lower extremities were 
normal.  In the accompanying Report of Medical History, the 
appellant reported having foot problems.  

A July 2002 letter from the appellant's private physician, 
Dr. R.K., states that he had been treating the appellant for 
many years; and that the appellant had profuse peripheral 
disease for which he had undergone a left femoral bypass.  He 
noted that the appellant was being followed more closely by 
his primary physician, Dr. F., and that he agreed with Dr. 
F.'s opinion that the appellant's peripheral vascular 
condition may be related to his PTSD.

A VA examination report of January 2003 notes that the 
appellant reported having leg cramps while in service in 
Vietnam which were sporadic, but that over the years they 
have gotten worse; that he gets numbness and had a bypass 
surgery on the left leg in 1997; that he also has problems 
with his right leg and that his private physician told him he 
may need a stent in the right groin area; that he has 
throbbing in the right leg that has been going on for the 
past two years; that since the surgery of the left leg he has 
no problems with that leg.  The appellant was noted to have 
good hair distribution bilaterally; his feet were warm with 
good capillary refill; his pulses were nonpalpable 
bilaterally; and, there was no skin discoloration and skin 
color was normal in both lower extremities.  The diagnosis 
was peripheral vascular disease, status post left 
femoropopliteal bypass in 1997.  The examiner opined that it 
did not seem likely that the appellant's disability was due 
to his service in 1967.  The examiner noted that the 
appellant was first diagnosed with peripheral vascular 
disease in 1997 and that he stated he experienced throbbing 
in his legs since service.  The examiner further opined that 
it "may be due to the fact that he had peripheral vascular 
disease.  However, it seems like a long time between 1967 and 
1997, so it is probably not likely that what he was 
experiencing back in 1967 for 30 years progressed to stenosis 
requiring bypass surgery.'

A clarification of the opinion was requested in March 2003.  
In an addendum noting an examination date of December 2002, 
the examiner expanded on the opinion and stated that she did 
not believe that the appellant's peripheral vascular disease 
was due to his PTSD.  She further stated that the appellant 
had reported leg cramps in service in 1968 and sporadic leg 
cramps after service for 20 years which would make it 1977 
when the sporadic cramps started.  She opined that due to the 
appellant's smoking history his claudication was due to his 
smoking.  Therefore, she stated, "it is possible, I do not 
know how likely it would be, but it is possible that, 
especially with his history of smoking, that the sporadic leg 
cramps that he had in service were related to his peripheral 
vascular disease, which was diagnosed in 1997.  Whether or 
not the sporadic cramps that he had while he was in the 
service actually had anything to do with claudication is 
unclear, so I guess it is at least as likely as not that they 
may have been related to the onset of peripheral vascular 
disease."

In a February 2004 letter Dr. J.F.F., opined that the 
appellant developed high blood pressure as a result of his 
PTSD and that as a result of his PTSD and high blood 
pressure, the appellant developed his peripheral vascular 
condition.  He concluded that his disabilities, including 
peripheral vascular disease, are due to service.  

In a consultation report of March 2005 the appellant's 
physician, Dr. R.K., stated that the appellant has a history 
of vascular obstruction, PVD, small aneurysm, and that about 
8 years ago he underwent a left reversed vein sphenous vein 
bypass, and excision and ligation of the plopietal aneurysm 
on the left leg, and that he has done fairly well for the 
last several weeks to months.  He noted that after test 
findings the impression was numbness of the left foot status 
post diffuse vascular disease with obstructive 
femoropopliteal several weeks ago, now on Pletal.  

At a Travel Board hearing of August 2006 the appellant 
testified that he developed cramps in his legs after 
Noncommissioned Officer School which progressed once he got 
to Vietnam and started going on missions and reconnaissance.  
He further stated he experienced cramps during combat.  After 
service, he testified, the cramps would come and go 
sporadically.  He further testified he suffers from extremes 
of heat and cold.  

An August 2008 lay statement from one of the appellant's 
colleagues in Vietnam who was a medic at the time, notes that 
while in Vietnam, the appellant regularly complained of pain 
in his left lower leg; and, that the appellant regularly went 
on mission which required him to carry heavy gear mostly 
through rice paddies and mud where his legs would get stuck.  
Finally, he stated he regularly had to give the appellant 
medication for the pain.  

A September 2008 letter form the appellant's platoon leader 
while in Vietnam states that while he does not recall the 
source of the pain, he does recall the appellant complaining 
of leg pain on numerous occasions.  

A VA examination report of September 2008 notes that a prior 
VA opinion was issued by a nurse practitioner.  It also notes 
that the appellant reported the onset of symptoms while in 
service with some discomfort in his left leg; that after 
service he developed progressive pain of the left leg which 
had been worse for the past few years; that he underwent a 
left femoral to below the knee popliteal bypass graft with 
ligation of a popliteal artery aneurysm in 1997; that he 
always had numbness and tingling in his left leg since 
service; and that after the bypass he had moderate relief of 
his lower extremity claudication.  Currently, he reported 
only being able to ambulate a few feet and being 
significantly debilitated by his lower extremity 
claudication.  It was noted that during service, he was 
deployed as an infantryman and had to carry heavy gear and 
armament on a frequent basis.  Testimony from two of his 
wartime colleagues that they witnessed the appellant 
complaining of left leg pain, was also noted.  After a 
physical examination, the examiner opined that the clinical 
findings confirm the presence of arterial occlusive disease 
which appeared to be worse on the left than the right.  It 
was noted he had testimony and personal reports of problems 
with his left leg in service.  The examiner noted that 
arterial occlusive disease of the lower extremities is 
prevalent among men in the appellant's age group with similar 
atherosclerotic risk factors.  His symptom progression is 
quite typical of many men with this type of condition.  The 
examiner noted that most of these men do not have a history 
of PTSD.  He went on to note that it is often difficult to 
establish a relationship between PTSD and atherosclerotic 
occlusive disease of the lower extremities as there is no 
literature that has established a link.  Therefore, he 
concluded that the appellant's PTSD or military service are 
less likely than not associated with his peripheral arterial 
disease.  He noted that the additional testimony provided by 
his military colleagues only provide subjective proof that 
the appellant had difficulty with his leg during service 
which could be related to musculoskeletal problems and not 
necessarily a vasculogenic etiology.  The presence of 
bilateral arterial occlusive disease of the lower 
extremities, which was confirmed on noninvasive vascular 
testing and arteriography makes it less likely that the 
Veteran had arterial disease during his military duty in 
Vietnam due to the lack of any symptoms in the right leg at 
that time.  The examiner further noted that arterial 
occlusive disease of the lower extremities rarely affects 
individuals in their 20's, the age group the Veteran belonged 
to at the time of his service in Vietnam.  Regarding the 
claim that the service connected PTSD had aggravated and 
worsened the peripheral arterial disease, the examiner opined 
that it is less likely than not that the peripheral vascular 
disease was aggravated or worsened by the service connected 
PTSD.  He noted that the only firm link between peripheral 
vascular disease and service connection that could be 
established is in the setting of having an injury to a 
significant segment of the affected limb and while the 
appellant reported some shrapnel injury to the left foot, for 
the most part, his left leg was intact.  Finally, he stated 
that in the absence of any significant trauma or injury to 
the left lower extremity during service, there is no 
causative link between his current peripheral arterial 
occlusive disease and military service.  

Upon review of the record the Board finds that the evidence 
supports the claim.  The Board has accepted that the 
appellant experienced pain and cramps in his left leg while 
in service.  However, there are conflicting medical opinions 
as to whether the appellant's peripheral vascular disease is 
related to the appellant's complaints of leg pain and cramps 
in service.  Complicating the value of all medical opinions 
in the file is the fact that the AOJ has now granted service 
connection for hypertension, a known risk factor for 
peripheral vascular disease.  See also 38 C.F.R. § 3.309.  

In this regard, the Board notes that the evidence of record 
includes private and VA medical opinions.  A July 2002 letter 
from the appellant's private physician noted that he agreed 
with the appellant's primary case physician in his opinion 
that the appellant's peripheral vascular disease may be 
related to his PTSD.  In an addendum to the VA examination 
report of January 2003 the examiner opined that "it is 
possible, I do not know how likely it would be, but it is 
possible that, especially with [the appellant's] history of 
smoking, that his sporadic leg cramps that he had in service 
were related to his peripheral vascular disease, which was 
diagnosed in 1997.  Whether or not the sporadic cramps that 
he had while he was in the service actually had anything to 
do with claudication is unclear, so I guess it is at least as 
likely as not that they may have been related to the onset of 
peripheral vascular disease."  

The Board finds these opinions to have little probative 
value.  In particular, the VA opinion may be described as 
confusing, irrational and less than a model of a professional 
medical opinion.  In 2008 another medical opinion was 
obtained and that examiner attacked the value of the earlier 
opinion because of the credentials of the first examiner.  
However, the 2008 examiner did not establish his own 
credentials.  We have no basis to accord the 2008 opinion any 
greater value than the prior unreasoned opinion.  We again 
note that no examiner has voiced an opinion regarding a 
relationship between the peripheral vascular disease and the 
service-connected hypertension.  The 2008 examiner speculated 
as to the cause of the in-service leg complaints, but the 
statement amounts to no more than speculation instead of a 
medical conclusion.  In addition, the fact that the disease 
process is consistent with age does not establish the absence 
of the process in-service in this Veteran's case.

This case has gone on for years.  We are presented with 
positive evidence that is of limited value.  The negative 
evidence is equally limited in value and in order to deny the 
case, a further remand would be required to know the 
credentials of the latest examiner and have him/her address 
any possible relationship to the now service-connected 
hypertension.  Under the circumstances of this case, the 
evidence contained in the file at this time is in equipoise.  
Service connection is granted.

Hyperlipidemia

The appellant has contended that he has been diagnosed with 
hyperlipidemia that is due to his active service.

The Court has held that 'Congress specifically limits 
entitlement for service-connected disease or injury to cases 
where such incidents have resulted in a disability.  In the 
absence of proof of a present disability, there can be no 
valid claim.'  Brammer v. Brown, supra; see also Rabideau v. 
Derwinski, supra.  VA has noted in public documents that 
diagnoses of hyperlipidemia, elevated triglycerides, and 
elevated cholesterol are actually laboratory results and are 
not, in and of themselves, disabilities.  See 61 Fed. Reg. 
20,440, 20,445 (May 7, 1996).  VA statutes specifically 
provide that service connection may be granted for a 
"disability" resulting from personal injury suffered or 
disease contracted in line of duty or for aggravation of 
preexisting injury suffered or disease contracted in line of 
duty.  See 38 U.S.C.A. § 1110.

In this case, the Board notes the facts are not in dispute 
and that the medical evidence of record includes findings of 
hyperlipidemia.  The Board notes, however, that 
hyperlipidemia is not a disability for VA compensation 
purposes.  Nor is there any evidence of a chronic disability 
having been incurred as a result of hyperlipidemia.  The 
Court has held that, in cases such as this, where the law is 
dispositive, the claim should be denied because of the 
absence of legal merit.  See Sabonis v. Brown, 6 Vet. App. 
426 (1994).  Therefore, the Board finds entitlement to 
service connection for hyperlipidemia must be denied as a 
matter of law.


ORDER

Service connection for hyperlipidemia is denied.

Service connection for peripheral vascular disease is 
granted.


____________________________________________
H.N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


